—In a proceeding to quash a judicial subpoena, the petitioner appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated January 13, 1992, which denied the petition and directed the production of the subpoenaed items.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and the subpoena is quashed.
The respondent’s purported need for the subpoenaed radar *439equipment is for demonstrative purposes. The burden of compelling the county to produce the radar equipment far outweighs any asserted value that material could have to the respondent in the cross-examination of the police officer who charged the respondent with the traffic infraction (see, Matter of Constantine v Solomon, 194 AD2d 538).
Furthermore, based on the papers submitted herein, the respondent’s demand for training materials is no more than an attempt to circumvent the limits imposed upon proper discovery (see, Matter of Constantine v Solomon, supra). Sullivan, J. P., Joy, Friedmann and Goldstein, JJ., concur.